                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             Case No. 5:19-cv-00438-FL

__________________________________________
                                          :
ALESSANDRO MASI,                          :
                                          :
            Plaintiff,                    :
                                          :
      vs.                                 :
                                          :
MYTHICAL ENTERTAINMENT                    :
                                          :
            Defendant.                    :
                                          :
__________________________________________:

    DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
                 DISQUALIFY RICHARD P. LIEBOWITZ

       Absent good cause, Local Civil Rule 83.1(e)(5) limits attorneys who are not members of

the bar of this Court to make a special appearance in no more than three active unrelated cases at

any one time or during any twelve-month period. See id.          Plaintiff’s attorney, Richard P.

Liebowitz, should be disqualified from representing plaintiff in this case because he does not

meet this standard,

       On October 29, 2019, the Court ordered plaintiff’s attorney, Richard P. Liebowitz, to

show cause on or before November 13, 2019 why he should not be disqualified from

representing plaintiff in this action, because his special appearance in this and five unrelated

actions1 violates Local Civil Rule 83.1(e)(5). [D.E. 15].




1
 Sands v. Epicstream, LLC, 5:19-CV-345-FL; Beasley v. Caron Commc’ns Group, Inc., 5:19-
CV-54-BO; Martez v. Gryppers, Inc., 5:19-CV-140-BO; Bradley v. Analytical Grammar, Inc.,
5:19-CV-249-FL; Adlife Mktg. & Commc’ns Co., Inc. v. Carlie C’s Operation Ctr. Inc., 5:19-
CV-405-BO.


PPAB 5289105v2
           Case 5:19-cv-00438-FL Document 23 Filed 12/18/19 Page 1 of 4
          On November 13, 2019, Mr. Liebowitz submitted a declaration (the “Declaration”) under

penalty of perjury in response to the order to show cause. [D.E. 16].        In the Declaration, Mr.

Liebowitz stated that “there has been no showing of any lack of competency with respect to Mr.

Liebowitz’s ability to handle the six unrelated cases that have been filed in this District. Indeed,

only the Masi case and the Bradley case remain pending.” (Declaration, ¶7) (Emphasis

added).

          Mr. Liebowitz’s statement was false at the time it was made and it remains false. As of

this date, four of the six cases remain pending: (1) the current action, (2) Beasley v. Caron

Commc’ns Group, Inc., 5:19-CV-54-BO, (3) Martez v. Gryppers, Inc., 5:19-CV-140-BO, and (4)

Bradley v. Analytical Grammar, Inc., 5:19-CV-249-FL.

          Thus, Mr. Liebowitz submitted an inaccurate declaration to the Court in an effort to avoid

disqualification in this action. It would be inconsistent with Rule 83.1(e)(5) to reward such

conduct because the rule requires good cause shown to be admitted in more than three cases.

Here counsel is showing good cause for him not to be permitted to represent plaintiff in violation

of the Rule. Moreover, because Plaintiff is represented by local counsel, Plaintiff will not be

prejudiced     by   Mr.    Liebowitz’s   disqualification.   Consequently,    Defendant    Mythical

Entertainment respectfully requests that, at a minimum, Mr. Liebowitz be disqualified as counsel

for plaintiff in the above-captioned action.




                                                  2
PPAB 5289105v2
             Case 5:19-cv-00438-FL Document 23 Filed 12/18/19 Page 2 of 4
       Respectfully submitted this the 18th day of December, 2019.


                                           /s/ Christopher M. Thomas
                                           Christopher M. Thomas
                                           N.C. Bar No. 31834
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           301 Fayetteville Street, Suite 1400
                                           Raleigh, North Carolina 27601
                                           Phone: (919) 828-0564
                                           Fax: (919) 834-4564
                                           Email: christhomas@parkerpoe.com
                                           Local 83.1 Counsel for Defendant


                                           Jordan Susman, Esq.
                                           Henry Self, Esq.
                                           HARDER LLP
                                           132 S. Rodeo Drive, Fourth Floor
                                           Beverly Hills, California 90212
                                           Tel. (424) 203-1600

                                           Counsel for Defendant




                                              3
PPAB 5289105v2
           Case 5:19-cv-00438-FL Document 23 Filed 12/18/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing DEFENDANT’S MEMORANDUM OF
LAW IN SUPPORT OF ITS MOTION TO DISQUALIFY RICHARD P. LIEBOWITZ
was electronically filed on this day with the Clerk of Court using the CM/ECF system which will
automatically send notice of the same addressed to the following:


       Albert P. Allan
       Allan Law Firm PLLC
       409 East Boulevard
       Charlotte, NC 28203
       alallan@allaniplitigation.com

       Richard P. Liebowitz
       Libowitz Law Firm PLLC
       11 Sunrise Plaza, Suite 305
       Valley Stream, NY 11580
       rl@Liebowitzlawfrim.com
       Counsel for Plaintiff

       This the 18th day of December, 2019.



                                           /s/ Christopher M. Thomas
                                           Christopher M. Thomas
                                           N.C. Bar No. 31834
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           301 Fayetteville Street, Suite 1400
                                           Raleigh, North Carolina 27601
                                           Phone: (919) 828-0564
                                           Fax: (919) 834-4564
                                           Email: christhomas@parkerpoe.com
                                           Local 83.1 Counsel for Defendant




                                               4
PPAB 5289105v2
           Case 5:19-cv-00438-FL Document 23 Filed 12/18/19 Page 4 of 4
